Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the After Final response and Amendment filed on 17 November 2021.  Claim 11 has been amended solely to correct a typographical error.  Claims 1-7, 9-17, and 19-20 are pending in the application.

Response to Arguments
The arguments presented on pages 6-7 of the Remarks filed on 17 November 2021 have been fully considered.  While the Examiner maintains that the previously cited references fairly read on the limitations of the independent claims, the Examiner agrees that some limitations of independent claims 1 and 11 were inadvertently left unaddressed in the previous office action, resulting in an incomplete rejection of the claims.  These limitations are addressed in the rejections below.  The remainder of the arguments regarding dependent claims 2-7, 9-10, 12-17, and 19-20 are based upon those claims’ dependence from their respective base claims and are not addressed separately here.




Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive as noted above and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hadad (US 2019/0295440) (previously cited) in view of Vojdani (US 2003/0087320) (previously cited) and further in view of Segal et al. (US 2016/0232311, hereinafter “Segal”) (previously cited)

claim 1, Hadad discloses [a] system for informing food element decisions in the acquisition of edible materials from any source, the system comprising a processor coupled to a memory, the processor further configured to: receive, from a user client device operated by a user, a food element descriptor (Hadad, ¶ [0043] a system “comprising one or more processors configured to execute software instructions […]  to collect and aggregate a plurality of data sets”; (Hadad, ¶ [0210] “the food analysis system can automatically obtain data (images or texts) related to the foods from one or more sources”, including user input; Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user") 
wherein the food element descriptor further comprises a sequence uniquely identifying a particular food element; (Hadad, Fig. 12 A and ¶ [0238] "the Lemon Cheesecake 1210 is identified by its product code 1230") 
retrieve, by the processor, from a physiological database, at least an element of user physiological data comprising a […]; (Hadad, ¶ [0248] “the device/data hub can generate a user's personalized data network between devices, such as a wearable device, a mobile device, or a medical device in order to automatically collect a variety of physiological inputs associated with the user and aggregate biomarker and health data of the user (e.g. nutrition, activity, sleep, genetics, glucose level, menstrual cycle, etc.”)) 
identify, using the […] and a machine-learning algorithm, a plurality of constitutional effect labels, each of the plurality of constitutional effect labels indicating one of a positive or negative effect on the user; (Hadad, ¶ [0262] 
 […] classify, using a food element classifier […], the food element descriptor as a function of the plurality of constitutional effect labels; (Hadad, ¶ [0262] the system "can extract known events (e.g. food consumption) and its associated blood sugar levels, and classify the known events by a degree of change in blood glucose level in response to each event" 
and display, by the processor, on a graphical user interface for the specific user a constitutional effect label for the food element descriptor. (Hadad, Fig. 27 a smartphone GUI warning the user that consuming Mac and Cheese tends to lower the user's blood glucose level; Fig. 34B GUI presenting various foods as "best meals" and "worst meals" in terms of their effect on the user's blood glucose level, along with general statements that "high fiber" balances the user's glucose levels, while "high fat" sends the user's glucose levels "out of range" [All of the GUI warnings are directed to the specific user’s responses to various foods]).

Hadad does not disclose generate a food element classifier, wherein the food element classifier comprises a classification algorithm, wherein the classification algorithm is trained by using training data comprising user physiological data sets of a plurality of users, the user physiological data sets comprising at least a gut-wall body characteristic measurement of a user of the plurality of users, wherein the training data correlates the food element descriptor to the plurality of identified constitutional effect labels

Segal teaches generate a food element classifier, (Segal, ¶ [0001] “The present invention, in some embodiments thereof relates to nutrition and, more particularly, but not exclusively, to a method and apparatus for predicting a response of a subject to one or more foods.”) wherein the food element classifier comprises a classification algorithm, (Segal. ¶ [0036] “According to some embodiments of the invention the machine learning procedure comprises at least one procedure selected from the group consisting of classification, regression, clustering, […]”)
wherein the classification algorithm is trained by using training data comprising user physiological data sets of a plurality of users (Segal, ¶ [0179] “The group and subject databases can be used as a training set from which the machine learning procedure can extract parameters that best describe the dataset. Once the parameters are extracted, they can be used to predict the response for the selected food.”; Segal, Fig. 2B showing database entries [corresponds to claimed training data] for M subjects and N foods, as well as the responses [corresponds to claimed “physiological data”] of each of the M subjects to each of the N foods.), 
the user physiological data sets comprising […], wherein the training data correlates the food element descriptor to the plurality of identified constitutional effect labels (Segal, Fig. 2B showing database entries [corresponds to claimed training data] for M subjects and N foods, as well as the responses [constitutional effect labels] of each of the M subjects to each of the N foods.)

Segal is analogous art, as it is in the field of artificial intelligence and is directed to the task of predicting the physiological effects on a user of consuming a particular food item.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the training data and machine learning methods of Segal with the machine learning of Hadad, the motivation being that there are a variety of supervised and unsupervised machine learning methods suitable for use in a system for predicting the physiological effects on a user from consuming a particular food, as listed by Segal at ¶ [0182]

The combination of Hadad and Segal does not explicitly teach user gut-wall body characteristic measurement.
Vojdani teaches user gut-wall body characteristic measurement. (Vojdani, ¶¶ [0041-42], “This is the basis for a newly developed test called Intestinal Barrier Function (IBF). This test was developed because, in our experience, microbial flora imbalance cannot be fully understood in its diagnostic and therapeutic implications without coordination of all components of the intestinal flora including the dietary antigens. IBF utilizes a highly sensitive and accurate ELISA test method that measures the saliva IgG, IgM, and IgA specific antibody titers to the purified antigens from five different dietary antigens, three aerobic, and two anaerobic microbes, including Candida albicans, Candida tropicalis and Candida cruzei. Such quantitative and comparative test results may allow the determination of primary clinical conditions, such as: food allergy or 
Vojdani is analogous art, as it relates intestinal barrier function to conditions such as food allergies or intolerances.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the intestinal barrier function measurements of Vojdani with the classifier of Hadad, the benefit being that “measurement of saliva IgA, IgG, and IgM antibodies against specific antigens of foods, intestinal bacterial and fungal flora is of considerable importance in the pathogenesis of immunologically mediated diseases, including food allergies or intolerance and autoimmunities”, as cited by Vojdani at ¶ [0034].

The above combination of Hadad, Segal, and Vojdani further teaches
and wherein responsive to training, (Segal, ¶ [0179] “The group and subject databases can be used as a training set from which the machine learning procedure can extract parameters that best describe the dataset. Once the parameters are extracted, they can be used to predict the response for the selected food.”) the food element classifier is configured to provide an output of one or more constitutional effect labels of the food element description for a specific user […] and the food element descriptor;
responsive to an input of the gut-wall body characteristic measurement of the specific user (Vojdani, ¶¶ [0041-42] “IBF utilizes a highly sensitive and accurate ELISA test method that measures the saliva IgG, IgM, and IgA specific antibody titers to the purified antigens from five different dietary antigens, three aerobic, and two anaerobic microbes, including Candida albicans, Candida tropicalis and Candida cruzei. Such quantitative and comparative test results may allow the determination of primary clinical conditions, such as: food allergy or intolerance, intestinal imbalance, gut barrier dysfunction, bacterial translocation, immunodeficiencies, candidiasis, and autoimmunities.”)

Claim 11 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Hadad discloses wherein the processor is further configured to receive, by the processor from an image capture device, a wireless transmission from the user client device containing a picture of a food element. (Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user")

Claim 12 recites similar limitations as claim 2 and is rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Hadad discloses wherein the processor is further configured to receive, by the processor from an image capture device, a wireless transmission from the user client device containing a picture of a uniform code commission barcode. (Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user"; Hadad, Fig. 12A and ¶ [0237] a picture of a lemon cheesecake package, including a barcode; Hadad, ¶ [0147] packaged foods may include foods that have a barcode, e.g. a Chocolate Clif bar with a specific universal product code (UPC)) [Note that the UPC code is one of the barcode formats defined by the Uniform Code Commission]

Claim 13 recites similar limitations as claim 3 and is rejected under the same rationale as applied to claim 3 above.

claim 4, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Hadad discloses wherein identifying the plurality of constitutional effect labels further comprises: receiving physiological training data wherein physiological training data further comprises a plurality of pairs of physiological data sets and correlated constitutional effect labels; (¶ [0262] the device/data hub “can continually record the user's blood glucose level as a function of time, and record what foods the user has consumed, along with their timestamps.”  The data “also shows different degrees of spikes in the plot of glucose level versus time.”;  “The insights and recommendations engine can extract known events such as food consumption and their associated blood sugar levels and classify the known events by a degree of change in blood glucose level in response to each event using a biomathematical predictive model.”) 
and generating using a machine-learning algorithm and the physiological training data a physiological model correlating physiological data with constitutional effect labels. (Hadad, ¶ [0257] "upon analyzing and validating how foods may affect the user's biomarkers, the insights and recommendations engine can generate one or more personalized digital signatures unique for the user. A personalized digital signature can be an algorithm [corresponds to claimed “physiological model”] to estimate the response of a specific biomarker of the user to consumption of a specific food item"; Hadad, ¶ [0261] “the learning algorithm can also be used to predict how foods that the user has never consumed may affect the user's biomarkers (e.g. glucose level)).”

Claim 14 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.


Regarding claim 5, the combination of references as applied to claim 4 above teaches [t]he system of claim 4. 
Further, Segal teaches wherein the machine-learning model further comprises executing a supervised machine-learning algorithm. (Segal, ¶ [0180] "In some embodiments of the invention the machine learning procedure comprises, or is, a supervised learning procedure."; Ibid., "…in supervised learning, there is a desired response, which is used by the system to guide the learning.")

Claim 15 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 4 above teaches [t]he system of claim 4. Further, Segal teaches wherein the machine-learning model further comprises executing an unsupervised machine-learning algorithm (Segal, ¶ [0181] "In some embodiments of the invention the machine learning procedure comprises, or is, an unsupervised learning procedure."; Ibid., "…in unsupervised learning there are typically no goal functions."; Ibid. "One form of unsupervised learning according to some embodiments of the present invention is unsupervised clustering in which the data objects are not class labeled a priori.")


Claim 16 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.

Regarding claim 7, the combination of references as applied to claim 4 above teaches [t]he system of claim 4. 
Further, Segal teaches wherein the machine-learning model further comprises executing a lazy-learning algorithm. (Segal, ¶ [0204-06] “Instance-based algorithms generate a new model for each instance, instead of basing predictions on trees or networks generated (once) from a training set.  Instance-based algorithms build a model from a set of records similar to those being tested, and the similarity can be evaluated, for example, through a nearest-neighbor method”).  [Note that "instance-based" algorithms are "lazy learning" processes as described in ¶ [0067] of the instant specification, in that the learning model is being trained on "live" input data, as opposed to undergoing a discrete "training" phase after which the learned relationships are fixed prior to analyzing live input data.]

Claim 17 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. Further, Segal teaches wherein the classification algorithm further comprises a Naive-Bayes classification algorithm (Segal, ¶ [0204-06] Instance-based algorithms generate a new model for each instance, instead of basing predictions on trees or networks generated (once) from a training set.  Instance-based algorithms build a model from a set of records similar to those being tested, and the similarity can be evaluated, for example, through a nearest-neighbor method, and "the final model may be built using several different algorithms, such as the naive Bayes”)

Claim 19 recites similar limitations as claim 9 and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. Further, Segal teaches wherein the classification algorithm further comprises a K-nearest neighbor algorithm (Segal, ¶ [0182] lists examples of suitable machine learning algorithms for the task, including k-nearest neighbor analysis)

Claim 20 recites similar limitations as claim 10 and is rejected under the same rationale as applied to claim 10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126